Filed 2/2/21 P. v. Morse CA1/2
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION TWO


 THE PEOPLE,
           Plaintiff and Respondent,
                                                                         A158962
 v.
 TIMOTHY MORSE,                                                          (Solano County
                                                                         Super. Ct. No. FCR331989)
           Defendant and Appellant.


         Timothy Morse appeals from convictions of mayhem, battery with
serious bodily injury and elder abuse not likely to produce great bodily injury.
The only disputed issues on appeal are claims of prejudicial prosecutorial
error. We will affirm the convictions. As respondent concedes, however, the
protective order issued by the trial court is invalid, and we will remand for
reconsideration of that order under proper authority.
                                                  BACKGROUND
         In 2017, then 77-year-old Ben Greer was the owner of Ben’s Cleanup
Service and his son Ricky Greer worked with him. On August 3, 2017, the
Greers were working at the home of appellant’s parents, Jim and Linda
Morse, having been hired to clean up debris from areas around the house and




                                                               1
take items to the dump.1 Ricky was aware that appellant could be “difficult”
and they should “kind of stay away from him” because he heard Linda tell
Ben something to that effect.
      Ricky testified that when they arrived, Jim walked around the front,
side, and back of the house with them, pointing out which of the many objects
were to stay and which were to be removed. Linda said they would talk
about the garage after the areas surrounding the house were cleaned up, and
said the Greers should not remove appellant’s tools or belongings from the
garage. The garage contained stacks of “debris,” and an “overabundance of
items” such that one could “hardly walk in there.”
      Ricky testified that while he was trying to clean up areas in front of the
house, appellant was “very” aggressive toward him, standing “right up next
to” him and making offensive statements including several times saying, “I’m
going to fuck you up.” Ricky had no idea why appellant was doing this and
ignored him.
      It was a very hot day, and, after taking a load to the dump and doing
some more work at the house, the Greers went to the grocery store and
bought two cases of water, one of which Linda had asked them to get for her
since they were going. When they returned, Jim was no longer present.
Ricky took one case of water into the garage and knocked on the internal door
to the house, then when Linda answered, either handed it to her or put it on
the floor just inside the door. Linda had not told Ricky he was not allowed in
the garage or, if she had, he had not heard, and when he gave her the water




      1 When referring to the Greers individually, this opinion will use their
first names for convenience and clarity. For the same reason, we will also
refer to appellant’s parents by their first names.


                                       2
she was “thankful” and did not seem irritated or indicate he was not
supposed to be in the garage.
      Ricky went out and began cleaning up at the side and back of the
house. While he was working, appellant came and stood by him, holding a
long steel rod with what looked like a nail attached to the end.
      Ricky then saw appellant and Ben in front of the garage, appellant
saying offensive things and swinging a baseball bat at Ben’s head as Ben
fended him off with his arms and pushed him back. Ricky told Ben to get
away from appellant and they went into the garage to tell Linda what
appellant was doing. Appellant came into the garage carrying a wood object
about 24 or 28 inches long, pushed Ricky away, causing Ricky to fall on the
ground, then leapt onto Ben and started beating Ben on the head with the
piece of wood.2 Ricky got up and tried to push appellant away from Ben.
Appellant walked away but, as Ricky tried to help Ben up, appellant grabbed
Ricky from behind by his hair, forcefully held one arm around his neck and
repeatedly punched the side of Ricky’s face with the other hand, breaking
Ricky’s glasses. The altercation ended with appellant moving away from the
Greers, who went out to the back of their trailer. Ben was very disoriented
and did not know where he was. Appellant came to the side of the trailer and
looked inside, then returned to the front of the garage, looked at Ricky and
apologized.




      2 Ricky later testified on cross-examination that when the assault
occurred, he was in the garage to deliver the case of water to Linda, and Ben
had come with him to talk with Linda about some belongings to be moved.
Ricky testified that when the altercation occurred, Ben was not bending over
to pick something up and the Greers had not removed anything from the
garage.


                                       3
      The police arrived after 12 to 15 minutes, and an ambulance came for
Ben. Ricky testified he did not tell the police appellant had a crossbow, but
then acknowledged his voice on a recording saying this. Asked about another
recording on which he said appellant used a crossbow “or some kind of
weapon,” Ricky testified, “Yeah, some kind of weapon. It doesn’t necessarily
has [sic] to be a crossbow.” Ricky testified that appellant used some sort of
weapon and “[i]f I called it a crossbow, maybe that’s what I was saying under
duress.” The incident was shocking to Ricky because he had “never seen
behavior that violent before out of one person just out of the blue.” He
acknowledged that the police reported back to him that no blood was found
on a crossbow they found in the garage. Ricky thought he told one of the
police officers that appellant had been swinging a bat at Ben in front of the
garage prior to the assault inside the garage.
      Ben’s account was somewhat different from Ricky’s. Ben testified that
it took a couple of days to haul everything away from the Morses’ house, the
Greers did not go into the garage on the first day, and the assault occurred
the next day, after they started clearing things out of the garage. Ben
testified that as he was clearing a path to items he wanted to load first onto
his trailer, appellant came into the garage and “smacked me upside the head
with a two-by-four.” The next thing he remembered was being in the
hospital. The trial court took judicial notice of Ben’s preliminary hearing
testimony that he was picking up a box in the garage when he was struck;
Ben did not remember this. Ben denied taking any tools out of the garage.
He acknowledged that a photograph showed a hammer in his trailer bed but
denied it was taken from the Morses. Ben testified he had not had problems
with appellant prior to the assault and did not recall appellant swinging a
baseball bat at him. He testified that Linda did not tell him appellant could



                                       4
be difficult. Several times during his testimony, Ben expressed having
memory issues and said he was “still hurt.”
      As a result of the assault, Ben sustained four lacerations on the left
side of his forehead and eyebrow and across the bridge of his nose, requiring
a total of 15 sutures, and swelling of his left eye. The assault dislocated an
artificial intraocular lens that had been implanted in Ben’s left eye in prior
cataract surgery, and he had to undergo surgery to replace the dislocated lens
with a new one. The retina specialist who performed the surgery testified
that without it, Ben would not have been able to see in that eye. Ben had
undergone several surgeries to repair his vision since the assault and at the
time of trial in February 2019, he still could not see well with his left eye; he
testified that he had only 30 percent of the vision he had previously had in
that eye. He had gotten a prescription for glasses a few weeks before trial
but had not purchased the glasses because he thought they were too
expensive.
      Appellant’s assault on Ricky left the right side of his face swollen and
painful; his eye was swollen shut for about a week, then his vision was
blurred for about two weeks. His neck was sore for a couple of days. He did
not seek medical attention. He was without glasses for five weeks after the
incident.
      Vacaville Police Officers Andy Stefenoni and David McDonald arrived
at the Morses’ house about 3:00 p.m. on August 3, 2017, in response to a call
from Linda saying her son was in a physical altercation with two men who
were helping the Morses move from the residence. The officers made a
“stealth approach” to the house because appellant had a history of fleeing
from law enforcement. When they arrived, appellant was inside the garage,
“clearly visibly agitated,” breathing rapidly and fists clenched. When Officer



                                        5
Stefenoni directed appellant to walk toward him, appellant “had that
thousand-yard stare,” looking intently at the officers, then at the victims.
Appellant did not comply with instructions to approach and sit, and resisted
the officers’ attempts to handcuff him, resulting in use of a Taser. Stefenoni
observed blood on appellant’s shirt but no injuries on him.
      Officer McDonald looked in the garage for a crossbow because Ricky
mentioned one, and found a loaded crossbow “[a]mong all the clutter,” but no
blood was found on it. He looked for other things that could have been used
as a weapon but “the area was so heavily littered with things that could have
been a weapon, it was difficult to pinpoint any certain, specific thing.”
McDonald took two photographs of the area in the garage where there was
the most blood, one of which was exhibit A, the photograph showing long
cylindrical poles with discoloration at the tips.
Defense
      Linda testified that she told the Greers nothing was to be taken away
from the driveway and the garage. She went to the door between the kitchen
and the garage when she heard someone knock and say, “We’re back,” and
Ben told her appellant was being aggressive and she needed to call the police.
Ben and appellant were both “[v]ery agitated.” A fight broke out between
appellant, Ben, and Rick, with all three punching, but Linda did not see who
hit who first. She saw Rick go “down on the ground,” then appellant’s back
was to her and “Ben was getting on [appellant] and they were just all
fighting.” She heard appellant say, “I told you not to touch my stuff.” Linda
got her phone and called the police, and screamed at the men to stop. She did
not see appellant use any weapon during the fight, which lasted “[m]aybe five
minutes.”




                                        6
      Although she first testified that the three men started fighting at the
same time, Linda acknowledged that she told the police dispatcher appellant
was hitting the other men and that appellant was the “physical aggressor” in
the incident. She acknowledged having told the police that appellant “went
after” one and “the other one was trying to help the other one and he beat
both of them up pretty good.”
      When the fight stopped, the Greers went outside to their truck and
appellant stayed in the garage; Linda did not see him approach the Greers
and apologize to them. Linda saw blood on the floor of the garage where
appellant and Ben had been fighting. She testified that the metal poles
shown in defense exhibit A were tent stakes that had been standing up
against some crates prior to the fight, but in the photograph, were lying
spread out on the ground. She did not see what caused the stakes to move.
      Linda testified that she had asked the Greers to get her a case of water
when she heard they were going to get some, but denied anyone had brought
her the water before the fight and denied talking to Ricky about water.
Linda testified that one of the reasons she hired the Greers was that they
would not be intimidated by appellant. She testified that appellant was a
“very gentle person” but could be aggressive and intimidate people by the
way he looked at them. When she hired Ben, she told him appellant could be
“difficult,” and they had a conversation about Ben having a “difficult” sister.
Appellant did not live with his parents but was frequently at the house and
had belongings in the garage, and he did not want his belongings moved.
      Jim also testified that he specifically told the Greers not to move items
in the garage and driveway. Shown a photograph of items in Ben’s trailer,
Jim identified a hammer, a wiring conduit, and buckets containing faucet




                                       7
valves as things that belonged to him and he had said were not to be
removed. Jim was not present when the fight occurred.
      Appellant was charged with four felonies—mayhem (Pen. Code, § 203)3
(count 1), two counts of battery with serious bodily injury (§ 243, subd. (d))
(counts 2 [Ben] and 4 [Ricky]), one count of elder abuse likely to produce
great bodily harm (§ 368, subd. (b)(1)) (count 3)—and one misdemeanor count
of resisting a peace officer (§ 148, subd. (a)(1)) (count 5). It was alleged that
appellant had suffered five prior prison priors (§ 667.5).
      A jury found appellant guilty of mayhem, the two counts of battery
with serious bodily injury, and, on count 4, the lesser offense of elder abuse
not likely to cause serious bodily injury (§ 368, subd. (c)). The jury was
unable to reach a verdict on the misdemeanor charge of resisting a peace
officer and the trial court declared a mistrial as to that count and dismissed
it. After a separate court trial, the court found one prison prior true.
Appellant was sentenced to prison for a total term of nine years, consisting of
the upper term of eight years on count 1 and a consecutive one-year term for
the battery in count 4. The court stayed the sentences on counts 2 (upper
term of four years) and 3 (180 days in county jail) pursuant to section 654,
and struck the term on the prison prior pursuant to section 1385. The court
issued a 10-year protective order requiring appellant to stay away from the
Greers.
      This timely appeal followed.
                                 DISCUSSION
      Appellant’s opening brief raises three issues, only one of which requires
extended discussion.


      3Further statutory references will be to the Penal Code unless
otherwise specified.


                                         8
      Appellant’s first contention, that he could not be convicted of both
mayhem and battery causing serious bodily injury because the latter is a
lesser included offense of the former under the “accusatory pleading” test,
was withdrawn in his reply brief after respondent pointed out that only the
statutory elements test may be used in determining whether multiple conviction
is proper. (People v. Reed (2006) 38 Cal.4th 1224, 1228–1229.) Appellant
concedes battery with serious bodily injury is not a lesser included offense of
mayhem under the statutory elements test because serious bodily injury is not
an element of mayhem. (People v. Poisson (2016) 246 Cal.App.4th 121, 125; People
v. Santana (2013) 56 Cal.4th 999, 1010.)4
      Conversely, respondent concedes the merit of the third issue raised in
appellant’s opening brief. The protective order issued by the trial court cited section
136.2, subdivision (i)(1), as its authority, and stated that it protected both Ben and
Ricky. Section 136.2, subdivision (i)(1), is inapplicable to the present case, as it
refers to defendants convicted of “a crime involving domestic violence” or certain
enumerated offenses not including the ones of which appellant was convicted.


      4  Under the accusatory pleading test, “if the facts actually alleged in
the accusatory pleading include all of the elements of the lesser offense, the
latter is necessarily included in the former.” (People v. Reed supra, 38
Cal.4th at p. 1228.) The information alleged that appellant committed
mayhem by “willfully, unlawfully, and maliciously strik[ing] B.G.’s eye,
causing loss of eyesight,” and appellant argued that because loss of eyesight
constitutes serious bodily injury, the mayhem charge included the element of
serious bodily injury.
       The statutory elements test requires that “the statutory elements of the
greater offense include all of the statutory elements of the lesser offense”
(People v. Reed, supra, 38 Cal.4th at p. 1228.) “ ‘[O]nly a statutorily lesser
included offense is subject to the bar against multiple convictions in the same
proceeding. An offense that may be a lesser included offense because of the
specific nature of the accusatory pleading is not subject to the same bar.’ ”
(Id. at p. 1229, quoting People v. Scheidt (1991) 231 Cal.App.3d 162, 165–
166.)


                                            9
Appellant concedes, however, that the trial court had authority to impose a
restraining order based on his misdemeanor elder abuse conviction pursuant to
section 368, subdivision (l).5 Accordingly, appellant contends the case should be
remanded to allow the trial court to reissue the protective order under the correct
authority if it so chooses, but limited to protecting Ben, as no statute authorizes an
order protecting Ricky. Respondent agrees this is the proper course of action.
      The disputed issue is appellant’s contention that his convictions must be
reversed due to prejudicial prosecutorial conduct in closing argument. “ ‘ “ ‘A
prosecutor’s . . . intemperate behavior violates the federal Constitution when it
comprises a pattern of conduct “so egregious that it infects the trial with such
unfairness as to make the conviction a denial of due process.” ’ ” (People v.
Gionis (1995) 9 Cal.4th 1196, 1214; People v. Espinoza (1992) 3 Cal.4th 806, 820.)
Conduct by a prosecutor that does not render a criminal trial fundamentally unfair
is prosecutorial misconduct under state law only if it involves “ ‘ “the use of
deceptive or reprehensible methods to attempt to persuade either the court or the
jury.” ’ ” ([Espinoza,] at p. 820.)’ ” (People v. Hill (1998) 17 Cal.4th 800, 819,
quoting People v. Samayoa (1997) 15 Cal.4th 795, 841.) “Advocates are given
significant leeway in discussing the legal and factual merits of a case during
argument.” (People v. Centeno (2014) 60 Cal.4th 659, 666 (Centeno).) “When
attacking the prosecutor’s remarks to the jury, the defendant must show that, ‘[i]n
the context of the whole argument and the instructions’ ([People v.] Marshall



      5 Section 368, subdivision (l), provides: “Upon conviction for a violation
of subdivision (b), (c), (d), (e), or (f), the sentencing court shall also consider
issuing an order restraining the defendant from any contact with the victim,
which may be valid for up to 10 years, as determined by the court. It is the
intent of the Legislature that the length of any restraining order be based
upon the seriousness of the facts before the court, the probability of future
violations, and the safety of the victim and his or her immediate family. This
protective order may be issued by the court whether the defendant is
sentenced to state prison or county jail, or if imposition of sentence is
suspended and the defendant is placed on probation.”


                                           10
[(1996)] 13 Cal.4th [799,] 831), there was ‘a reasonable likelihood the jury
understood or applied the complained-of comments in an improper or erroneous
manner. [Citations.] In conducting this inquiry, we “do not lightly infer” that the
jury drew the most damaging rather than the least damaging meaning from the
prosecutor’s statements. [Citation.]’ (People v. Frye (1998) 18 Cal.4th 894, 970,
disapproved on another ground in People v. Doolin (2009) 45 Cal.4th 390, 421,
fn. 22.)” (Centeno, at p. 667.)
      Appellant contends the prosecutor improperly argued the jury could convict
even with reasonable doubt, and shifted the burden of proof by arguing a not guilty
verdict would mean the jury found reasonable the defense theory that Ben’s injuries
were sustained by falling against the poles. “It is . . . error to state that ‘a
defendant has a duty or burden to produce evidence, or a duty or burden to
prove his or her innocence.’ (People v. Bradford (1997) 15 Cal.4th 1229, 1340;
accord, People v. Ellison (2011) 196 Cal.App.4th 1342, 1353 (Ellison).) It is,
and remains, the prosecutor’s burden to prove the case. If the defense
chooses to produce evidence, the jury must, of course, consider it as part of
the complete record before it. To that end, the prosecution can surely point
out that interpretations proffered by the defense are neither reasonable nor
credible. Nevertheless, even if the jury rejects the defense evidence as
unreasonable or unbelievable, that conclusion does not relieve or mitigate the
prosecutorial burden. The prosecution cannot suggest that deficiencies in the
defense case can make up for shortcomings in its own.” (Centeno, supra,
60 Cal.4th at p. 673.) Thus, for example, a prosecutor’s argument that the
jury should “vote not guilty if ‘ “it’s reasonable that the defendant is
innocent” ’ ” improperly “ ‘attempted to lessen the People’s burden of proof by
arguing to the jury that the beyond-a-reasonable-doubt standard required the
jury to determine whether defendant’s innocence was reasonable.’ ” (Ibid.,
quoting Ellison, at pp. 1351, 1353.)



                                          11
      Here, after referring to defense counsel’s argument about the high standard
for reasonable doubt, the prosecutor argued: “But what didn't she talk about?·
What the People don’t have to prove.· The People don’t have to prove that the
defendant committed these crimes beyond all doubt.· We don’t have to prove
it beyond a hundred percent doubt.· Not a shadow of a doubt, not all possible
doubt, not imaginary doubt, just beyond a reasonable doubt. [¶] Does that
mean you don’t have any doubts in your mind based on what you’ve heard
that are reasonable in terms of the defendant's guilt? [¶] So flip it on its
head.· For you to say the defendant is not guilty of this crime, you would say
it's reasonable that Mr. Ben Greer got this injury by falling into some rebar.”
(Italics added.)
      Defense counsel objected that this is “not the legal standard” and the
trial court overruled the objection.6 The prosecutor continued, “Or that it’s
not guilty because I think it’s reasonable that the defendant’s use of force
here was reasonable in making Mr. Greer’s eye become useless, all because
the defendant may or may not have thought some property would have been

      6 Respondent’s argument that appellant forfeited his challenge to these
remarks by failing to object on the grounds he now raises on appeal, and
request an admonition from the court, is not well-taken. “ ‘As a general rule
a defendant may not complain on appeal of prosecutorial misconduct unless
in a timely fashion—and on the same ground—the defendant made an
assignment of misconduct and requested that the jury be admonished to
disregard the impropriety.’ ” (People v. Winbush (2017) 2 Cal.5th 402, 481
(Winbush), quoting People v. Samayoa, supra, 15 Cal.4th at p. 841.) Here,
defense counsel’s objection that the prosecutor incorrectly stated the legal
standard was sufficient to encompass his claims that the prosecutor
improperly suggested the jury could convict if it had reasonable doubts and
shifted the burden of proof to appellant. The purpose of the rule requiring
objection in the trial court is to bring error to the court’s attention so that it
can be corrected. (People v. Saunders (1993) 5 Cal.4th 580, 590.) The
objection here served that purpose, and a request for an admonition from the
court would have been futile in light of its overruling the objection.


                                        12
harmed. [¶] You listen to me say it and it sounds ridiculous because it is.
[¶] Now, don't forget your oath, that’s to follow the law. That means that just
because something is possible does not make it reasonable. [¶] You must look
at all the evidence. When you look at all the evidence, it only points one way,
and that’s to the defendant’s guilt.”
      Appellant contends the prosecutor’s suggestion to “flip it on its head”
improperly urged the jury to determine guilt based on whether the defense
theory was reasonable. We do not agree. The prosecutor was not telling the
jury to flip the beyond a reasonable doubt standard on its head; he was
arguing appellant’s defenses were not supported by the evidence and
therefore not a basis for reasonable doubt.7
      It is not improper for a prosecutor to argue the defense theory of the
case is unreasonable. (Centeno, supra, 60 Cal.4th at p. 673; People v. Romero
(2008) 44 Cal.4th 386, 416 [argument that reasonable doubt standard “asks
jurors to ‘decide what is reasonable to believe versus unreasonable to believe’
and to ‘accept the reasonable and reject the unreasonable’ ” did not lessen
prosecution burden of proof].) The prosecutor emphasized the reasonableness
aspect of the reasonable doubt standard, reminding the jury he did not have
to prove guilt beyond all doubt, and argued that while defense counsel had
claimed the prosecution did not prove all the elements of the offenses, she did
not identify any element that was not proven. The prosecutor did not suggest


      7 As to the defense of property theory, the prosecutor argued there was
no evidence of imminent harm or basis for concluding the amount of force
used was reasonable; as to the defense that Ben fell into the poles, he argued
it was not reasonable to think such severe injuries could have been caused
this way and there was no evidence Ben actually fell into the poles, as no one
said this happened.7 The prosecutor also argued the defenses were
incompatible: Was appellant defending his property with reasonable force, or
did Ben fall into the poles?


                                        13
the jury had to find the defense reasonable regardless of the prosecution’s
case; he argued that the prosecution had proven its case and the proffered
defenses were insufficient to create reasonable doubt because the theories
were not supported by the evidence and “you have to reject unreasonable
conclusions.”
      Appellant next argues the prosecutor improperly commented upon his
failure to testify, in violation of Griffin v. California (1965) 380 U.S. 609
(Griffin). “ ‘[T]he Fifth Amendment . . . forbids either comment by the
prosecution on the accused’s silence or instructions by the court that such
silence is evidence of guilt.’ (Griffin[, at p.] 615.) The prosecutor’s argument
cannot refer to the absence of evidence that only the defendant's testimony
could provide. (See People v. Carter (2005) 36 Cal.4th 1215, 1266.) The rule,
however, does not extend to comments on the state of the evidence or on the
failure of the defense to introduce material evidence or to call logical
witnesses. (See People v. Lewis (2009) 46 Cal.4th 1255, 1304.)” (People v.
Brady (2010) 50 Cal.4th 547, 565–566.)
      Appellant points to the prosecutor’s argument that appellant “had no
lawful reason to inflict these injuries on them.· None whatsoever.· There’s
nothing in the evidence whatsoever that identifies a legal justification for
making it so Ben Greer can’t see any more out of his left eye. [¶] You can’t
see why, because the defendant thought that they were taking his dad’s
stuff?· Even though we actually have zero evidence on the record whatsoever of
what the defendant actually thought.· We don’t know what the defendant
actually thought.· We just don’t know.· But the defense wants you to assume
he thought something.· You cannot, you must not make assumptions in this
case.· Your duties are to find the facts based on the evidence presented to
you.· You can’t find some facts that do not exist when there is no evidence



                                        14
that supports it.” (Italics added.) The italicized comments, appellant argues,
improperly emphasized the absence of evidence only appellant’s testimony
could provide.
      Appellant did not object to these comments and therefore forfeited a
claim of misconduct based upon them. (Winbush, supra, 2 Cal.5th at p. 481.)
Appellant argues no objection was required, and a request for admonition
would have been futile, because the court had previously determined there
was circumstantial evidence to support an inference appellant was aware the
Morses’ property was subject to imminent harm. The court had so
determined in finding the evidence sufficient to support instructing the jury
that a property owner may use reasonable force to protect that property from
imminent harm (CALCRIM No. 3476). The prosecutor had argued this
instruction should not be given because there was no evidence—
circumstantial, prior statements, witness testimony—suggesting appellant
thought any of his own or his father’s property was subject to imminent harm
or knew his father’s property was in the Greers’ trailer. Appellant’s
testimony, or lack thereof, was not a factor in this discussion. Given the
different context of this discussion about the state of the evidence in
general—and the court’s conclusion that there was circumstantial evidence
from which the jury could infer appellant was aware his or his family’s
property was at risk of imminent harm—we are not convinced the discussion
and ruling on the jury instruction absolved defense counsel from objecting to
a perceived violation of Griffin during argument. Moreover, any likelihood of
the jury construing the prosecutor’s remarks as comments on appellant’s
failure to testify—rather than on the state of the evidence in general—could
have been addressed by clarification from the prosecutor and an admonition
from the court.



                                       15
      Appellant next contends the prosecutor improperly disparaged defense
counsel for fabricating the defense and used false evidence to support this
claim. In his rebuttal, the prosecutor challenged the defense theory that
appellant used reasonable force to defend property from imminent harm,
arguing there was no evidence the Greers were about to leave or otherwise
putting the Morses’ property at risk at the time of the assault and, in any
case, the amount of force used against Ben was not reasonable. Addressing
the alternate theory that Ben was injured when he fell into the poles, the
prosecutor stated: “Okay. So here is what happened:· You’re looking at this
after the fact, after the crime occurred, you have this photo, you see blood and
you have to try and figure out, okay, how can we make this somehow a
defense in this case. I know, let’s say since those poles are on the ground
near where the blood is . . . .”
      Defense counsel objected that the prosecutor was engaging in
“[i]mproper characterization and ridiculing” of her and the court instructed
the jury, “to the extent you inferred that [the prosecutor] was personally
demeaning [defense counsel], you are to disregard his comments as
completely improper.”
      The prosecutor then stated, “I’m not talking about Ms. Garcia, I’m just
talking about the general consent [sic] of trying to make this a defense in this
case. [¶] Let’s be very clear about that.· [¶] I have a lot of respect for
Ms. Garcia. [¶] She’s a great champion for her client. [¶] However, the
general idea of you looking at this photo and you seeing, oh, so there is some
metal poles on the ground right next to the blood, so let’s just try and make
something out of this, right, let’s go ahead and say, oh, the victim must have
fallen perfectly into these poles in such a way that it caused this humongous
gash. [¶] And let’s please be very accurate, right, that doctor from the ER, he



                                        16
didn’t say that falling into metal tent poles would cause these injuries, he
said any blunt force trauma would cause these injuries. Blunt force trauma,
that’s what happened to Mr. Greer, caused by the defendant's hand. [¶] So
rebar, ridiculous argument, don’t fall for it. [¶] Don’t forget there is zero
evidence to support the argument. [¶] Zero. [¶] No one said that Mr. Greer
fell into this.· [¶] It’s just not there. [¶] That’s just the defense wanting you
to speculate and be distracted.”
      Defense counsel objected to the argument there was “zero evidence”
and the court responded, “That’s fair comment on the evidence. You got to
argue it one way, he’s arguing it another.”
      “Personal attacks on the integrity of opposing counsel can constitute
misconduct. (People v. Espinoza, supra, 3 Cal.4th at p. 820.) ‘It is generally
improper for the prosecutor to accuse defense counsel of fabricating a defense
[citations], or to imply that counsel is free to deceive the jury [citation]. Such
attacks on counsel’s credibility risk focusing the jury’s attention on irrelevant
matters and diverting the prosecution from its proper role of commenting on
the evidence and drawing reasonable inferences therefrom.’ (People v.
Bemore (2000) 22 Cal.4th 809, 846.) However, ‘the prosecutor has wide
latitude in describing the deficiencies in opposing counsel’s tactics and factual
account.’ ” (Winbush, supra, 2 Cal.5th at p. 484.)
      To the extent the jury understood the prosecutor to be disparaging
defense counsel by suggesting she fabricated the defense of Ben falling into
the poles rather than being hit by appellant with a blunt object, the improper
statement was immediately countered by both the court and the prosecutor.
The prosecutor clarified that he was criticizing the defense theory, not
defense counsel personally. And we presume the jury followed the court’s




                                        17
admonition to disregard any inference of personal disparagement. (People v.
Letner and Tobin (2010) 50 Cal.4th 99, 170.)
      Appellant’s contention that the prosecutor used false evidence is based
on the prosecutor’s statement that the emergency room doctor “didn’t say
that falling into metal tent poles would cause these injuries.” Defense
counsel had asked the emergency room doctor whether Ben’s injuries were
consistent with having fallen into the rods shown in Exhibit A, and the doctor
had responded, “I would say yeah, any type of—you know, it’s a blunt injury.
So anything that struck his face could have caused those injuries.” In her
closing argument, defense counsel pointed to the photograph and doctor’s
acknowledgment that “these poles could have caused the injury” and argued
Ben’s injuries were “very consistent with having fallen into these metal pole
stakes.”
      The prosecutor, responding to the defense argument, did not describe
the doctor’s testimony falsely; he described it literally. The doctor did not say
the poles “would cause” the injuries but rather that the injuries were
consistent with having fallen on the poles in that “any type” of blunt object
“could have” caused the injuries. In other words, the doctor’s testimony was
more hypothetical than descriptive of the actual cause in the present case.
The prosecutor’s statement that there was “zero evidence” to support the
defense expressly referred to the absence of evidence that Ben in fact fell into
the poles: No one described having seen him do so, and Ben testified he did
not. Overall, the prosecutor’s argument was that it would be speculative to
conclude Ben’s injuries were caused by falling on the poles rather than by
being hit with an object as the Greers described, and that the defense
arguments to the contrary were not sufficient to create reasonable doubt.




                                       18
       Finally, appellant argues that the “multiple uncorrected errors of
burden-shifting, misstatements of law and facts, and arguing false evidence”
were prejudicial in combination, even if not individually. “[A] series of trial
errors, though independently harmless, may in some circumstances rise by
accretion to the level of reversible and prejudicial error.” (People v. Hill,
supra, 17 Cal.4th at p. 844.) Here, however, as we have rejected the claims of
error that were not forfeited by appellant’s failure to raise them at trial, the
premise of the cumulative error argument necessarily fails.
                                  DISPOSITION
       The matter is remanded for the trial court to consider whether to issue an
order restraining appellant from contact with Ben Greer pursuant to section 368,
subdivision (l).




                                         19
                                 _________________________
                                 Kline, P.J.


We concur:


_________________________
Richman, J.


_________________________
Miller, J.




People v. Morse (A158962)




                            20